                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                        )
                                                  )          Case No. 4:20-cr-2
  v.                                              )
                                                  )          Judge Travis R. McDonough
  SARAH REYNOLDS                                  )
                                                  )          Magistrate Judge Christopher H. Steger
                                                  )


                                               ORDER


          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 24) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

 to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the one-count Indictment; (3) adjudicate Defendant guilty of knowingly possessing a firearm, in

 and affecting commerce, with knowledge that she had previously been convicted of a felony, in

 violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in custody until

 sentencing in this matter or further order of this Court.

          Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw her not-guilty plea to Count One of the one-count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;




Case 4:20-cr-00002-TRM-CHS Document 29 Filed 08/25/20 Page 1 of 2 PageID #: 174
    3. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm, in and

       affecting commerce, with knowledge that she had previously been convicted of a felony,

       in violation of 18 U.S.C. § 922(g)(1); and

    4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

       scheduled to take place on December 11, 2020, at 9:00 a.m. before the undersigned, or

       until further order of this Court.

    SO ORDERED.


                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00002-TRM-CHS Document 29 Filed 08/25/20 Page 2 of 2 PageID #: 175
